Name: 2012/754/EU: Decision of the European Central Bank of 29Ã November 2012 on the approval of the volume of coin issuance in 2013 (ECB/2012/26)
 Type: Decision_ENTSCHEID
 Subject Matter: monetary relations;  monetary economics
 Date Published: 2012-12-06

 6.12.2012 EN Official Journal of the European Union L 334/50 DECISION OF THE EUROPEAN CENTRAL BANK of 29 November 2012 on the approval of the volume of coin issuance in 2013 (ECB/2012/26) (2012/754/EU) THE GOVERNING COUNCIL OF THE EUROPEAN CENTRAL BANK, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 128(2) thereof, Whereas: (1) The European Central Bank (ECB) has the exclusive right from 1 January 1999 to approve the volume of coins issued by the Member States whose currency is the euro. (2) The Member States whose currency is the euro have submitted to the ECB for approval their estimates of the volume of euro coins to be issued in 2013, supplemented by explanatory notes on the forecasting methodology, HAS ADOPTED THIS DECISION: Article 1 Approval of the volume of euro coins to be issued in 2013 The ECB hereby approves the volume of euro coins to be issued by the Member States whose currency is the euro in 2013 as described in the following table: (EUR million) Issuance of coins intended for circulation and issuance of collector coins (not intended for circulation) in 2013 Belgium 149,9 Germany 758,0 Estonia 10,1 Ireland 48,4 Greece 8,9 Spain 230,0 France 300,0 Italy 101,5 Cyprus 7,1 Luxembourg 40,0 Malta 8,1 Netherlands 63,8 Austria 253,0 Portugal 17,2 Slovenia 15,0 Slovakia 21,4 Finland 60,0 Article 2 Final provision This Decision is addressed to the Member States whose currency is the euro. Done at Frankfurt am Main, 29 November 2012. The President of the ECB Mario DRAGHI